DETAILED ACTION
Response to Amendment
The amendment, including the terminal disclaimer, filed on 02/23/2022 has placed the application in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, York (US 20150219836 A1; listed in the Office Action filed on 11/24/2021), fails to disclose or suggest the combined structure and functionality of wherein the electrochromic film allows the light to pass through the first light emitting opening in the first direction at a first time; and
at a second time, the material with reflectivity properties electrochromic film reflects the light in a second direction to pass through the at least one second light emitting opening as set forth in the claim. An analysis of the claim limitations as compared with the disclosure of York was given on Page 7 in the Office Action filed on 11/24/2021.
Re Claims 2-17:
The claims are allowed due to their dependence on base claim 1.
Re Claim 18:
The closest prior art of record, York, fails to disclose or suggest the combined structure and functionality of wherein the electrochromic film allows the first portion of the light to pass through the first light emitting opening in the first direction, and the electrochromic film reflects the second portion of the light in a second direction to pass through the at least one second light emitting opening as set forth in the claim. An analysis of the claim limitations as compared with the disclosure of York would be similar to the analysis given to claim 1 in the Office Action filed on 11/24/2021.
Re Claims 19-20:
The claims contain are allowed due to their dependence on allowed base claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875